Ludeling, C. J.
This is a petitory action to recover seventy-two acres of land situated in the parish of Natchitoches. 'The plaintiff claims rents for the lands from first day of January, 1852, and for damages.
The defendant sets up title by purchase from T. C. Walmsley, who. bought' from Whitfield Williams, who purchased from Walkinshaw, who bought from Zadoc Mumford, the father of the plaintiff. The vendors were successively called in warranty. The defendant and the warrantors derive their title from Zadoc Mumford, and they allege that the plaintiff, who is the son of Zadoc Mumford, rali.ied the sale.
There was a verdict qnd judgment for the defendant, and the plain-tiff has appealed.
There was a bill of exceptions taken to the ruling of the judge a quo receiving the testimony of Zadoc Mumford, on the grounds that parol testimony is not admissible to establish an agency for the sale of lands, nor to prove a subsequent ratification, and that the written act could not be contradicted.
*548Thp evidence cquM gpj> be r.epeiypd ío psíab}i$h. an agenpy to spll lands. Ó. C.' ?961. ' '
It wa§ admissiblp to prove 9 ratificatipp. Crownover v. Randall (decided at Monroe.) '
The second bill of exceptions was Jo Jhe admission, of proof that at the time Jhe land was pre-empted by plaintiff bfi was a. minor, and that he perpetrfjt.od a fraud upon the government.
It is well settled that one, without a prior equitable right to the land, can not attack in the courts the claim of the pr.e-emptor, who holds a title from, the Unitpd States. In this ease the land department at Washington mgy cancel the entry, but this court has no right to examine into the regularity of the proceedings before the Register and Receiver, as it is not prptended that the defendants had a prior equitable right to the land when the pre-emptor entered it. Wilcox v. Jackson, 13 Peters — ; Lyttle v. the State of Arkansas.
The record does not contain any proof of a ratification by the plaintiff of the sale; nor had the defendant been in possession of the lands ten ypars when this action was commenced.
The defendant is a possessor in good faith, and he is entitled to be reimbursed the amounts expended in useful improvements. The verdict and judgment are erroneous. But justice requires that the case should be remanded, to enable the defendant to prove more accurately the enhanced value of the property resulting from the improvements placed on the lands.
It is therefore ordered and adjudged that the verdict of the jury be set aside; that the judgment of the District Court be annulled, and that this case be remanded to the District Court to be tried according to law, find that the appellees pay the costs of appeal.
Rehearing refused.